       Case 5:19-cv-00764-BLF Document 42 Filed 04/06/21 Page 1 of 3




 1   COTCHETT, PITRE & McCARTHY, LLP
     MARK C. MOLUMPHY (SBN 168009)
 2   mmolumphy@cpmlegal.com
     TYSON REDENBARGER (SBN 294424)
 3   tredenbarger@cpmlegal.com
 4   JULIA PENG (SBN 318396)
     jcheng@cpmlegal.com
 5   San Francisco Airport Office Center
     840 Malcolm Road, Suite 200
 6   Burlingame, California 94010
     Telephone: (650) 697-6000
 7   Facsimile: (650) 697-0577
 8
     Counsel for Plaintiff City of Providence
 9
     [Additional Counsel on Signature Page]
10
                           IN THE UNITED STATES DISTRICT COURT
11
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
     IN RE ORACLE CORPORATION                   Lead Case No. 5:19-cv-00764-BLF
13   STOCKHOLDER DERIVATIVE
     LITIGATION                                 NOTICE OF ORDER ON MOTION TO
14                                              DISMISS IN SECURITIES ACTION
15   This Document Relates to:
                                                Related Derivative Case:
16   ALL ACTIONS
                                                Case No. 5:19-cv-02448-BLF
17
                                                Judge: Beth L. Freeman
18
                                                Date First Action Filed: Feb. 12, 2019
19

20

21

22

23

24

25

26

27

28

     NOTICE OF ORDER ON MOTION TO DISMISS IN SECURITIES
     ACTION
       Case 5:19-cv-00764-BLF Document 42 Filed 04/06/21 Page 2 of 3




 1          City of Providence (“Providence”), Lead Plaintiff in this derivative action, respectfully

 2   submits this notice pursuant to the Stipulation and Order to Consolidate Related Derivative

 3   Actions, Appoint Lead Plaintiff and Co-Lead Counsel, and Stay Derivative Action entered on

 4   June 26, 2019 (Dkt. 21) (“Stay Order”).

 5          Pursuant to Paragraph 17 of the Stay Order, the parties stipulated, and the Court ordered,

 6   that this derivative action would be stayed pending the Court’s decision on a then-pending motion

 7   to dismiss in In re Oracle Corporation Securities Litigation, Case No. 5-18-cf-04884-BLF

 8   (“Securities Litigation”). The Court further ordered (1) either party to notify the Court of the

 9   denial of the motion to dismiss the Securities Litigation within 15 days of that order and (2) for
10   the parties to propose a schedule for further proceedings in this action within 30 days of that order.

11   See Stay Order at ¶18.

12          Pursuant to the Court’s direction, Providence informs the Court that, on March 22, 2021,

13   this Court issued an order granting in part and denying in part defendants’ motion to dismiss in

14   the Securities Litigation. (Dkt. 84 in Securities Litigation docket). Moreover, Providence has

15   initiated discussions with Defendants and anticipates that the Parties will jointly propose a

16   schedule for further proceedings in this action by no later than April 21, 2021.

17   Dated: April 6, 2021                           COTCHETT PITRE McCARTHY LLP

18                                                   /s/ MARK C. MOLUMPHY
                                                    Mark C. Molumphy
19
                                                    mmolumphy@cpmlegal.com
20                                                  Tyson Redenbarger (SBN 294424)
                                                    tredenbarger@cpmlegal.com
21                                                  Julia Peng (SBN 318396)
                                                    jpeng@cpmlegal.com
22                                                  San Francisco Airport Office Center
                                                    840 Malcolm Road, Suite 200
23
                                                    Burlingame, California 94010
24                                                  Telephone: (650) 697-6000
                                                    Facsimile:    (650) 697-0577
25

26

27

28


     NOTICE OF ORDER ON MOTION TO DISMISS IN SECURITIES
     ACTION
      Case 5:19-cv-00764-BLF Document 42 Filed 04/06/21 Page 3 of 3




 1                                      LABATON SUCHAROW LLP
                                        Eric Belfi
 2                                      ebelfi@labaton.com
                                        David MacIsaac
 3                                      dmacisaac@labaton.com
                                        John Vielandi
 4                                      jvielandi@labaton.com
                                        140 Broadway
 5                                      New York, NY 10005
                                        Tel: (212) 907-0700
 6                                      Fax: (212) 818-0477
                                        Attorneys for Plaintiff City of Providence
 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     NOTICE OF ORDER ON MOTION TO DISMISS IN SECURITIES
     ACTION
